11-693-ag
         Lian v. Holder
                                                                                       BIA
                                                                                Vomacka, IJ
                                                                               A088 753 455
                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 25th day of May, two thousand twelve.
 5
 6       PRESENT:
 7                        RALPH K. WINTER,
 8                        JOSEPH M. McLAUGHLIN,
 9                        REENA RAGGI,
10                            Circuit Judges.
11       _____________________________________
12
13       LI HUI LIAN,
14                Petitioner,
15
16                        v.                                    11-693-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED
19       STATES ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:                Norman Kwai Wing Wong, New York, New
24                                      York
25
26       FOR RESPONDENT:                Tony West, Assistant Attorney
27                                      General; Richard M. Evans, Assistant
28                                      Director; Virginia Lum, Attorney,
29                                      Office of Immigration Litigation,
30                                      United States Department of Justice,
31                                      Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED, that the petition for review

 4   is DENIED.

 5       Li Hui Lian, a native and citizen of China, seeks

 6   review of a January 26, 2011, decision of the BIA affirming

 7   the July 16, 2009, decision of Immigration Judge (“IJ”) Alan

 8   A. Vomacka, which denied her application for asylum,

 9   withholding of removal and relief under the Convention

10   Against Torture (“CAT”).   In re Li Hui Lian, No. A088 753

11   455 (B.I.A. Jan. 15, 2011), aff’g No. A088 753 455 (Immig.

12   Ct. N.Y. City July 16, 2009).       We assume the parties’

13   familiarity with the underlying facts and procedural history

14   in this case.

15       Under the circumstances of this case, we have reviewed

16   both the IJ's and BIA’s decisions.       See Yan Chen v.

17   Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).       The applicable

18   standards of review are well-established.       See 8 U.S.C.

19   § 1252(b)(4)(B); see also Xiu Xia Lin v. Mukasey, 534 F.3d

20   162, 165-66 (2d Cir. 2008) (per curiam); Bah v. Mukasey, 529

21   F.3d 99, 110 (2d Cir. 2008).

22



                                     2
 1       The agency reasonably determined that Lian had not

 2   established a well-founded fear of persecution based on her

 3   Christian faith because, as a recent convert to

 4   Christianity, she did not show that she was a church leader,

 5   or that her religious practice or preaching would come to

 6   the attention of Chinese authorities.   See Hongsheng Leng v.

 7   Mukasey, 528 F.3d 135, 143 (2d Cir. 2008) (per curiam) ("Put

 8   simply, to establish a well-founded fear of persecution in

 9   the absence of any evidence of past persecution, an alien

10   must make some showing that authorities in his country of

11   nationality are either aware of his activities or likely to

12   become aware of his activities."); see also Huang v. INS,

13   421 F.3d 125, 129 (2d Cir. 2005) (per curiam) (providing

14   that a fear is not objectively reasonable if it lacks "solid

15   support" in the record and is merely "speculative at best").

16   The agency also reasonably determined that Lian failed to

17   establish a pattern or practice of the persecution of

18   Christians in China because the treatment of Christians

19   varied by region.   See Santoso v. Holder, 580 F.3d 110, 112

20   (2d Cir. 2009) (per curiam) (affirming an IJ's conclusion

21   "that religious violence in Indonesia was occurring on a

22   very localized basis and was not countrywide" in rejecting


                                   3
 1   the claim that there is a pattern or practice of persecution

 2   of Chinese Christians in Indonesia (internal quotation marks

 3   omitted)).

 4       Because Lian failed to establish her eligibility for

 5   asylum, she necessarily was unable to meet the higher

 6   standard to establish her eligibility for withholding of

 7   removal and CAT relief.   See Paul v. Gonzales, 444 F.3d 148,

 8   156 (2d Cir. 2006).

 9       Further, the agency did not err by denying her CAT

10   claim on the grounds that she had illegally departed from

11   China because she offered no particularized evidence that

12   she would be tortured if she returned to China.   See Lin v.

13   U.S. Dep’t of Justice, 432 F.3d 156, 158 (2d Cir 2005)

14   ("Because petitioner presents no particularized evidence

15   suggesting that she is likely to be subjected to torture in

16   Chinese prisons, we hold that she cannot make out a

17   successful claim under the United Nations Convention Against

18   Torture.").

19       For the foregoing reasons, the petition for review is

20   DENIED.   As we have completed our review, any stay of

21   removal that the Court previously granted in this petition

22   is VACATED, and any pending motion for a stay of removal in


                                   4
1   this petition is DISMISSED as moot.    Any pending request for

2   oral argument in this petition is DENIED in accordance with

3   Federal Rule of Appellate Procedure 34(a)(2), and Second

4   Circuit Local Rule 34.1(b).

5                                 FOR THE COURT:
6                                 Catherine O’Hagan Wolfe, Clerk
7
8




                                   5